Dear Mr. Joseph:
We are in receipt of your request for an Attorney General's opinion with regard to the recall petition directed toward Robert M. Rosiere, Mayor of Grand Isle, Louisiana. The registrar of voters certified the recall petition on November 25, 1996, and has presented same to the governor. Therefore, you have requested an opinion as to whether the governor should issue a proclamation ordering an election to be held for the purpose of voting on the question of recall.
LSA-R.S. 18:1300.3 (C) requires the registrar to send the original petition to the governor immediately after certification. Section 1300.7 requires the governor to issue a proclamation, within fifteen days after the petition is presented to him, to order an election to be held for the purpose of voting on the question of recall of the officer if the required number of registered voters sign the petition for recall.
LSA-R.S. 18:1300.3 requires the registrar to certify to (1) the number of names on the petition; (2) the number of qualified electors of the voting area within the parish whose signatures appear on the petition; (3) the total number of electors of the voting area within the parish as of the date of the filing of the petition with the secretary of state; and to indicate on the petition the number of names who are not electors of the voting area.
Each page of the recall petition and the requests to be added/deleted from the recall petition were properly certified by the registrar of voters in accordance with LSA-R.S. 18:1300.3. The registrar's letter to the governor, summarizing the results of his certification of the recall petition and the requests to be added/deleted from the recall petition, states as follows:
      As of July 1, 1996, there were 1,508 registered voters on Grand Isle. The petition was directed to you, as Governor and filed with the Secretary of State with a copy coming to me on July 22, 1996.
      There were 1,508 registered voters in Grand Isle who were eligible to sign the petition that required not less than thirty-three and one-third of the registered votes. That figure would be five hundred and three (503) valid registered voters.
      The petition shows, after certification of signatures, by me and my staff, 568 signatures were valid. This figure reflects additions and withdrawals that were submitted as required in  18:1300.3B.
LSA-R.S. 18:1300.2 (B) requires a recall petition to be "[s]igned by a number of the electors of the voting area as will in number equal not less than thirty-three and one-third percent of the number of the total electors of the voting area wherein and for which a recall election is petitioned; however, where fewer than one thousand qualified electors reside within the voting area, the petition shall be signed by not less than forty percent of said electors." The registrar certified that the total number of electors of the voting area within the parish as of the filing of the petition with the Secretary of State was 1,508. Therefore, in calculating thirty-three and one-third percent of 1,508, a total of 503 valid signatures is required on the recall petition for the governor to issue a proclamation for a special election.
The registrar certified that there are a total of 568 valid signatures on the recall petition, which does meet the required thirty-three and one-third percent. Therefore, it is the opinion of this office that the validated signatures on the recall petition are sufficient in number for the governor to issue a proclamation ordering a special election on the question of recall for Robert M. Rosiere, Mayor of Grand Isle, Louisiana.
The proclamation shall order the election to be held on the next available date specified in R.S. 18:402 (F), which is Saturday, January 18, 1997. The governor shall publish the proclamation in the official journal of the Parish of Jefferson, and send by registered or certified mail a copy of the proclamation to the secretary of state and to the clerk of the district court for said parish within 24 hours after issuing the proclamation.
If we can be of further assistance in this matter, please contact our office.
Very truly yours,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
By: __________________________ ANGIE ROGERS LaPLACE Assistant Attorney General RPI/ARL Enclosures
cc: Hon. Sam J. Altobello Hon. W. Fox McKeithen Hon. Jerry M. Fowler